DETAILED ACTION
This office action is in response to applicant's communication filed on 05/02/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action, have been considered with the results that follow: 
Claims 1, 5 and 8 are amended.
Claims 3 and 6 were previously canceled.
Claims 1-2, 4-5 and 7-8 are now pending in this application.
	
Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive and a new ground(s) of rejection has been issued for claims 1, 2 and 8.
With respect to arguments on page 6, directed to amended claim 1:
		The Examiner respectfully disagrees with the applicant’s arguments. Newly cited reference Teradata-EB7124 discloses in page1: “mixture of Teradata, Teradata Aster, and Hadoop nodes...Teradata QueryGrid™ enables...commands on Teradata, Teradata Aster, and Hadoop data... High-speed 40Gb/s InfiniBand connectivity enables seamless communication with all platforms”; page2: “40 Gb/s InfiniBand network connects the Aster, Hadoop, and Teradata nodes”, which clearly teaches nodes within data sources connected to all nodes in the data sources through the InfiniBand network. Examiner notes that the claim language in its current form doesn’t describe any specific configuration or constraints for how the nodes of data sources are connected individually/to each other. 
		As such, the rejection of the claim is maintained

With respect to arguments on page 7, directed to amended claim 5:
		The Examiner respectfully disagrees with the applicant’s arguments. Teradata-EB7124 discloses in page1: “mixture of Teradata, Teradata Aster, and Hadoop nodes...Teradata QueryGrid™ enables...commands on Teradata, Teradata Aster, and Hadoop data... High-speed 40Gb/s InfiniBand connectivity enables seamless communication with all platforms”; page2: “40 Gb/s InfiniBand network connects the Aster, Hadoop, and Teradata nodes”, which clearly teaches nodes within disparate data sources linked / connected to nodes of other data sources through the InfiniBand network. Examiner notes that the claim language in its current form doesn’t describe any specific configuration or constraints for how the nodes of data sources are connected individually/to each other. 
		As such, the rejection of the claim is maintained

With respect to arguments on page 7, directed to amended claim 8:
	The examiner notes that the amended language quoted within arguments appear inconsistent with officially filed amended language in claim 8 (filed on 05/02/22). However, the examiner’s response would be similar to above (4a) as claim 8 amendments appear similar to amended language in claim 1 (filed on 05/02/22). As such, the rejection of the claim is maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Teradata-EB6705 ("Teradata® Unified Data Architecture - EB 6705”, Feb 2014) in view of Teradata-EB7124 ("Teradata UDA Appliance - EB7124”, Sep 2015) and Oracle-E11050 (“Oracle® Database Heterogeneous Connectivity User’s Guide”, July 2009)

Regarding claim 1,  
		Teradata-EB6705 teaches A system comprising: a plurality of disparate data sources,... (page5 lines 2-4: "variety of external data sources including Teradata IDW or IBDP and Hadoop™ systems, as well as flat files and other database sources…”)
		a network including a data fabric connecting said disparate data sources; (page3: “a high-speed Infiniband interconnect fabric…”; page5: “Teradata BYNET® running on Infiniband” teach data fabric/network connecting data sources)
		each one of said disparate data sources including at least one connector module specific to said one of said disparate data sources, said at least one connector module providing …queries and data between said one of said disparate data sources and a different one of said disparate data sources; and (pages5, 6, 9: “Aster connectors”, “connector software”; page4: “Users can ask the most challenging questions and get speedy answers because Teradata Unified Data Architecture™ bridges the gap between the business language of SQL and the emerging popularity of MapReduce” teaches exchange of ‘queries and data’ enabled between disparate data sources; page6: “Connectors provide easy to use, high-speed data movement between Teradata Database and Teradata Aster Database, Teradata Aster Database and Hadoop™, and Teradata Database and Hadoop™”; page9: “Connectors to contact center IVR logs and agent text notes”;)
		a link subsystem for establishing links, through said data fabric, 
between connector modules associated with different ones of said disparate data sources, ..., thereby enabling the execution of queries and transmission of data directly between different ones of said disparate data sources, (page3: “…These are connected using a high-speed Infiniband interconnect fabric, to provide a scalable, flexible, and robust ecosystem for handling all data and analytic requirements…”; page5: “Aster connectors allows data for experimentation to be pulled from a variety of external data sources, including Teradata IDW or IBDP and Hadoop™ systems... Teradata BYNET® running on Infiniband that unify the solution… SQL-H™ provides a robust interface for run-time, self-service data access from Aster Database to Hadoop,™ as well as Teradata Database to Hadoop™...~Unity Director automatically routes users and queries between Teradata systems based on context of the query and system availability” and page6: “Unity Data Mover delivers intelligent, high speed data movement between Teradata systems…” teach ‘execution of queries...transmission of data’ directly between different data sources such as Aster DB, Hadoop, Teradata systems)

		While Teradata-EB6705 discusses connectors enabling queries and data movement between various data sources, such as, Teradata Database, Teradata Aster Database, Hadoop™ (pages5-6), it does not explicitly teach ‘…wherein each disparate data source comprises a plurality of processing nodes; ...wherein each processing node of each disparate data source is connected to all processing nodes of other disparate data sources’
		Teradata-EB7124 teaches …wherein each disparate data source comprises a plurality of processing nodes; ...wherein each processing node of each disparate data source is connected to all processing nodes of other disparate data sources (page1: “mixture of Teradata, Teradata Aster, and Hadoop nodes... Teradata QueryGrid™ enables...commands on Teradata, Teradata Aster, and Hadoop data... • High-speed 40Gb/s InfiniBand connectivity enables seamless communication with all platforms”; page2: 40 Gb/s InfiniBand network connects the Aster, Hadoop, and Teradata nodes” teach nodes within data sources connected to each other through the InfiniBand network)
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teradata-EB6705 to incorporate the teachings of Teradata-EB7124 and configure disparate data sources to include plurality of nodes connected to nodes within other data sources, as doing so would allow users to meet workload requirements (Teradata-EB7124, page1).
		While Teradata-EB6705 discusses bridging the gap between SQL and MapReduce (page4), it does not explicitly teach ‘…conversion of queries and data’. Further, Teradata-EB6705 does not explicitly teach …each one of said links comprising a configuration of components within said data fabric establishing a direct communication pathway between a connector module specific to a first one of said disparate data sources and a connector module specific to a second one of said disparate data sources and specifying a communications policy that defines rules for transferring data between said connector module for said first one of said disparate data sources and said connector module specific to said second one of said disparate data sources.
		Oracle-E11050 teaches ‘…connector module providing conversion of queries and data’ (see section 2.1: “The Heterogeneous Services component in Oracle Database communicates with a Heterogeneous Services agent process which, in turn, communicates with the non-Oracle system…. The driver. This module communicates with the non-Oracle system. It is used to map calls from the Heterogeneous Services to the native API of the non-Oracle system, and it is not specific to Oracle systems”; section 2.2: “...The agent process that accesses a non-Oracle system is called a gateway… Each gateway has a different driver linked in that maps the Heterogeneous Services to the client API of the non-Oracle system”; “Heterogeneous Services component”; “driver / gateway” read on ‘connector module’; “Oracle Database”, “non-Oracle system” read on ‘disparate data source’; section 2.4.2: “Translating SQL statements from Oracle's SQL dialect to the SQL dialect of the non-Oracle system”, section 2.5.1: “Data dictionary translations…” and section  2.7: “Gateway Process Flow: … 2. Heterogeneous Services and the gateway converts the SQL statement into a SQL statement understood by the non-Oracle database system. 6. The gateway converts retrieved data into a format compatible with Oracle Database” read on ‘conversion of queries and data’) 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teradata-EB6705 to incorporate the teachings of Oracle-E11050 and enable the connector modules to support conversion of queries and data, as doing so would enable connecting and querying disparate data sources / databases (Oracle-E11050, sections 2.1 and 2.7)

		Oracle-E11050 further teaches ...each one of said links comprising a configuration of components within said data fabric establishing a direct communication pathway between a connector module specific to a first one of said disparate data sources and a connector module specific to a second one of said disparate data sources and (see section 2.1: “The Heterogeneous Services component in Oracle Database communicates with a Heterogeneous Services agent process which, in turn, communicates with the non-Oracle system…. The driver. This module communicates with the non-Oracle system...”; section 2.2: “...agent process that accesses a non-Oracle system is called a gateway…agent process consists of two components. These are agent generic code and a non-Oracle system-specific driver… These connections are made using Oracle's remote data access software, Oracle Net Services, which enables both client/server and server/server communication…”, section 2.7 (Figure 2–3, steps 1-8), section 2.3.1 (“Oracle Database Gateways”), section 2.6.1 (Figure 2–2: Accessing Multiple Non-Oracle Instances) and section 3.10.1; “Oracle Net”, “Oracle Net Services”, “agent process” teach data fabric and shows links comprising configuration of components within data fabric...between components corresponding to disparate data sources and enabling direct communication pathway between “Heterogeneous services component” [connector module of first data source “Oracle system”] and “driver/gateway” [connector module of second data source “non-Oracle system”])
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teradata-EB6705 to incorporate the teachings of Oracle-E11050 and enable links comprising a configuration of components within said data fabric establishing a direct communication pathway between connector modules of disparate data sources, as doing so would enable connecting disparate data sources / databases (Oracle-E11050, section 2.1)

		Oracle-E11050 further teaches specifying a communications policy that defines rules for transferring data between said connector module for said first one of said disparate data sources and said connector module specific to said second one of said disparate data sources, (see section 2.5: “ …Each gateway has configuration information stored in the driver module.... includes: ■ Data Dictionary Translation Views ■ Heterogeneous Services Initialization Parameters ■ Capabilities”, “configuration information” teaches ‘communication policy’; section 3.10.1: “ways in which statements can be remote-mapped are subject to specific rules or restrictions… Different constraints exist when you are using SQL for remote mapping in a distributed environment. This distributed environment can include remote Oracle databases as well as non-Oracle databases that are accessed through Oracle Database gateways”, section 4.1: “Configure the gateway using initialization parameters… Heterogeneous Services initialization parameters are set in the Heterogeneous Services initialization file… There is a Heterogeneous Services initialization file for each gateway instance...”, section 4.1.2: “Gateway initialization parameters…” and section 4.2.2: “When Oracle retrieves data from a non-Oracle system, the Heterogeneous Services initialization parameter, HS_RPC_FETCH_SIZE, defines the number of bytes sent for each fetch between the agent and Oracle Database” teach ‘communications policy that defines rules for transferring data…’)
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teradata-EB6705 to incorporate the teachings of Oracle-E11050 and enable defining a communications policy that defines rules for transferring data between connector modules of disparate data sources. Doing so would enable optimizing performance and memory utilization for the connector modules, and identifying configurable properties of the disparate data sources (Oracle-E11050, section 2.5.2).

Regarding claim 2,  
		Teradata-EB6705 as modified by Teradata-EB7124 and Oracle-E11050 teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		Teradata-EB6705 further teaches The system in accordance with claim 1, wherein said disparate data sources include at least one of the following: a relational database system; an analytical database system; a big data database system; a multi-structured data database system; a data lake; a cloud-based data source; and  14Teradata Docket No. 16-1046 a hybrid-cloud data source (page5 lines 2-4:  “variety of external data sources” read on ‘disparate data sources’; page3: “Teradata Integrated Big Data Platform” read on ‘a big data database system’).  

Regarding claim 5,  
		Teradata-EB6705 teaches A system comprising: a plurality of disparate data sources;... (page5 lines 2-4: "variety of external data sources including Teradata IDW or IBDP and Hadoop™ systems, as well as flat files and other database sources…”)
		
		Teradata-EB6705 does not explicitly teach each one of said disparate data sources including a plurality of nodes connected to a data fabric;
		However, Teradata-EB7124 teaches each one of said disparate data sources including a plurality of nodes connected to a data fabric; (page1: “mixture of Teradata, Teradata Aster, and Hadoop nodes... Teradata QueryGrid™ enables...commands on Teradata, Teradata Aster, and Hadoop data... • High-speed 40Gb/s InfiniBand connectivity enables seamless communication with all platforms”; page2: 40 Gb/s InfiniBand network connects the Aster, Hadoop, and Teradata nodes” teach nodes within data sources connected to data fabric)
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teradata-EB6705 to incorporate the teachings of Teradata-EB7124 and configure the disparate data sources to include at least one node connected to a data fabric. Doing so would allow users to meet workload requirements (Teradata-EB7124, page1).

		Further, the combination of Teradata-EB6705 and Teradata-EB7124 teaches said at least one node within a first one of said disparate data sources including a connector module specific to said first one of said disparate data sources, said connector module specific to said first one of said disparate data sources enabling direct communication over said data fabric between said at least one node within said first one of said disparate data sources and said at least one node within a second one of said disparate database systems; (Teradata-EB6705, page3: “…connected using a high-speed Infiniband interconnect fabric, to provide a scalable, flexible, and robust ecosystem for handling all data and analytic requirements…”, page4: “Teradata Unified Data Architecture™ bridges the gap between the business language of SQL and...MapReduce”, page5: “Aster connectors allows data for experimentation to be pulled from a variety of external data sources, including Teradata IDW or IBDP and Hadoop™ systems... Teradata BYNET® running on Infiniband that unify the solution… SQL-H™ provides a robust interface for run-time, self-service data access from Aster Database to Hadoop™ as well as Teradata Database to Hadoop...~Unity Director automatically routes users and queries between Teradata systems...”, page6: “Connectors provide easy to use, high-speed data movement between...Teradata Aster Database and Hadoop™, and Teradata Database and Hadoop™... Unity Data Mover delivers intelligent, high speed data movement between Teradata systems…”, page9: “Connectors to contact center IVR logs and agent text notes”, and Teradata-EB7124: pages1, 2: “Teradata, Teradata Aster, and Hadoop nodes” and page1: “High-speed 40Gb/s InfiniBand connectivity enables seamless communication with all platforms…” teach connector modules that enable direct communication between nodes within disparate data sources such as Aster, Hadoop and other Teradata systems)
		said at least one node within said second one of said disparate data sources including a connector module specific to said second one of said disparate data sources, said connector module specific to said second one of said disparate data sources enabling direct communication over said data fabric between said at least one node within said second one of said disparate data sources and said at least one node within a first one of said disparate database systems, and (Teradata-EB6705, page3: “…connected using a high-speed Infiniband interconnect fabric, to provide a scalable, flexible, and robust ecosystem for handling all data and analytic requirements…”, page4: “Teradata Unified Data Architecture™ bridges the gap between the business language of SQL and...MapReduce”, page5: “Aster connectors allows data for experimentation to be pulled from a variety of external data sources, including Teradata IDW or IBDP and Hadoop™ systems... Teradata BYNET® running on Infiniband that unify the solution… SQL-H™ provides a robust interface for run-time, self-service data access from Aster Database to Hadoop™ as well as Teradata Database to Hadoop...~Unity Director automatically routes users and queries between Teradata systems...”, page6: “Connectors provide easy to use, high-speed data movement between...Teradata Aster Database and Hadoop™, and Teradata Database and Hadoop™... Unity Data Mover delivers intelligent, high speed data movement between Teradata systems…”, page9: “Connectors to contact center IVR logs and agent text notes”, and Teradata-EB7124: pages1, 2: “Teradata, Teradata Aster, and Hadoop nodes” and page1: “High-speed 40Gb/s InfiniBand connectivity enables seamless communication with all platforms…” teach connector modules that enable direct communication between nodes within disparate data sources such as Aster, Hadoop and other Teradata systems)
		a link subsystem for establishing a link …between said connector module specific to said first one of said disparate data15Teradata Docket No. 16-1046 sources and said connector module specific to said second one of said disparate data sources, wherein each node of each disparate database system is linked to each node of other disparate database svstems,... (Teradata-EB6705, page3: “…These are connected using a high-speed Infiniband interconnect fabric, to provide a scalable, flexible, and robust ecosystem for handling all data and analytic requirements…”; page5: “Aster connectors allows data for experimentation to be pulled from a variety of external data sources, including Teradata IDW or IBDP and Hadoop™ systems... Teradata BYNET® running on Infiniband that unify the solution… ~Unity Director automatically routes users and queries between Teradata systems based on context of the query and system availability” and page6: “Unity Data Mover delivers intelligent, high speed data movement between Teradata systems…” teaches a link subsystem linking the various connector modules; Teradata-EB7124: pages1-2: “Teradata, Teradata Aster, and Hadoop nodes”, “High-speed 40Gb/s InfiniBand connectivity enables seamless communication with all platforms…”, “40 Gb/s InfiniBand network connects the Aster, Hadoop, and Teradata nodes...”  teach nodes within disparate data sources linked to each other)
		
		The combination of Teradata-EB6705 and Teradata-EB7124 does not explicitly teach …defining a direct communication pathway… said link comprising a configuration of components within said data fabric establishing a direct communication pathway between said connector module for said first one of said disparate data sources and said connector module specific to said second one of said disparate data sources and specifying a communications policy that defines rules for transferring data between said connector module for said first one of said disparate data sources and said connector module specific to said second one of said disparate data sources.
		However, Oracle-E11050 teaches ...defining a direct communication pathway ...said link comprising a configuration of components within said data fabric establishing a direct communication pathway between said connector module for said first one of said disparate data sources and said connector module specific to said second one of said disparate data sources and (see section 2.1: “The Heterogeneous Services component in Oracle Database communicates with a Heterogeneous Services agent process which, in turn, communicates with the non-Oracle system…. The driver. This module communicates with the non-Oracle system...”; section 2.2: “...agent process that accesses a non-Oracle system is called a gateway…agent process consists of two components. These are agent generic code and a non-Oracle system-specific driver… These connections are made using Oracle's remote data access software, Oracle Net Services, which enables both client/server and server/server communication…”, section 2.7 (Figure 2–3, steps 1-8), section 2.3.1 (“Oracle Database Gateways”), section 2.6.1 (Figure 2–2: Accessing Multiple Non-Oracle Instances) and section 3.10.1; “Oracle Net”, “Oracle Net Services”, “agent process” teach data fabric and shows links comprising configuration of components within data fabric...between components corresponding to disparate data sources and enabling direct communication pathway between “Heterogeneous services component” [connector module of first data source “Oracle system”] and “driver/gateway” [connector module of second data source “non-Oracle system”])
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teradata-EB6705 to incorporate the teachings of Oracle-E11050 and enable links defining/establishing direct communication pathway between connector modules of disparate data sources, as doing so would enable connecting disparate data sources / databases (Oracle-E11050, section 2.1)

		specifying a communications policy that defines rules for transferring data between said connector module for said first one of said disparate data sources and said connector module specific to said second one of said disparate data sources. (see section 2.5: “ …Each gateway has configuration information stored in the driver module.... includes: ■ Data Dictionary Translation Views ■ Heterogeneous Services Initialization Parameters ■ Capabilities”, “configuration information” teaches ‘communication policy’; section 3.10.1: “ways in which statements can be remote-mapped are subject to specific rules or restrictions… Different constraints exist when you are using SQL for remote mapping in a distributed environment. This distributed environment can include remote Oracle databases as well as non-Oracle databases that are accessed through Oracle Database gateways”, section 4.1: “Configure the gateway using initialization parameters… Heterogeneous Services initialization parameters are set in the Heterogeneous Services initialization file… There is a Heterogeneous Services initialization file for each gateway instance...”, section 4.1.2: “Gateway initialization parameters…” and section 4.2.2: “When Oracle retrieves data from a non-Oracle system, the Heterogeneous Services initialization parameter, HS_RPC_FETCH_SIZE, defines the number of bytes sent for each fetch between the agent and Oracle Database” teach ‘communications policy that defines rules for transferring data…’)
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Teradata-EB6705 and Teradata-EB7124 to incorporate the teachings of Oracle-E11050 and enable defining a communications policy that defines rules for transferring data between connector modules of disparate data sources. Doing so would enable optimizing performance and memory utilization for the connector modules, and identifying configurable properties of the disparate data sources (Oracle-E11050, section 2.5.2).

Regarding claim 7,  
		Teradata-EB6705 as modified by Teradata-EB7124 and Oracle-E11050 teaches all the claimed limitations as set forth in the rejection of claim 5 above.
		Teradata-EB6705 further teaches The system in accordance with claim 5, wherein said disparate data sources include at least one of the following: a relational database system; an analytical database system; a big data database system; a multi-structured data database system; a data lake; a cloud-based data source; and a hybrid-cloud data source (page5 lines 2-4:  “variety of external data sources” read on ‘disparate data sources’; page3: “Teradata Integrated Big Data Platform” read on ‘a big data database system’).

Regarding claim 8,
		Claim 8 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Teradata-EB6705 in view of Teradata-EB7124 and Oracle-E11050, and further in view of Huang (US 7660252 B1)
	
Regarding claim 4,
		Teradata-EB6705 as modified by Teradata-EB7124 and Oracle-E11050 teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		Teradata-EB6705 as modified by Teradata-EB7124 and Oracle-E11050 does not explicitly teach “The system in accordance with claim 1, wherein said disparate systems reside on separate networks; said system further comprising: at least one bridge corresponding to each one of said networks for connecting said separate networks to a wide area network (WAN)”.
		However, Huang teaches wherein said disparate systems reside on separate networks; “said system further comprising: at least one bridge corresponding to each one of said networks for connecting said separate networks to a wide area network (WAN)” (col. 1 lines 15-23: “…the concept of connecting data sources and data receivers such as computer workstations, data servers, etc., in a network such as a local area network (LAN), a wide area network (WAN), and the Internet. The data transfer between the data source and data receiver takes place with the help of a network device, which enables the data transfer… Examples of network devices include routers, switches and bridges”; Also see col. 2 lines 41-58)
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Teradata-EB6705, Teradata-EB7124 and Oracle-E11050 to incorporate the teachings of Huang to support data sources /systems residing on separate networks and configure a bridge to connect the networks to a wide area network. Doing so would allow transferring data between disparate data sources and regulating flow of data packets between networks (Huang, col. 1 lines 9-23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schechter (US 2015/0302075 A1) discloses a system and method for processing data from multiple sources, such as an HDFS (Hadoop Distributed File System) cluster that includes a plurality of nodes.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165